                Case 1:19-cv-10929 Document 1 Filed 11/26/19 Page 1 of 11



Jonathan D. Lupkin(JL-0792)
Michael B. Smith (MS-3281)
LUPKIN PLLC
80 Broad Street, Suite 1301
New York, NY 10004
Tel: (646) 367-2771
Fax: (646) 219-4870
Email: jlupkin@lupkinpllc.com
         msmith@lupkinpllc.com

Attorneys for Plaintiff
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 THE RDI CORPORATION                                   )
                                                       )
                    Plaintiff,                         )
                                                       ) Docket No. 19-cv-10929
 v.                                                    )
                                                       )
 CHARTER COMMUNICATIONS, INC.                          )
                                                       )
                    Defendant.                         )



                                            COMPLAINT

           Plaintiff The RDI Corporation f/k/a RDI Inc. (“RDI”), by and through its undersigned

counsel, for its complaint against          Defendant    Charter Communications, Inc. (“Charter

Communications”), alleges upon knowledge with respect to its own acts and status and upon

information and belief with respect to all other matters, as follows:

                                 PARTIES, JURISDICTION AND VENUE

           1.     This is an action for breach of contract, and, in the alternative, unjust

enrichment or quantum meruit, involving damages in excess of $75,000, exclusive of interest,

costs and attorney’s fees.

      2.          RDI is a registered Ohio corporation with its principal place of business located in

Hamilton County, Ohio.

                                                   1
             Case 1:19-cv-10929 Document 1 Filed 11/26/19 Page 2 of 11



     3.         RDI’s business involves, among other things, providing outbound prospecting and

reconnaissance, telemarketing services, inbound solutions, qualitative and quantitative consulting

services, call center services, and total enterprise solutions.

     4.         Upon information and belief, Charter Communications is a registered Delaware

corporation with its principal place of business located in Stamford, Connecticut.

     5.         Charter Communications is a cable television, telephone, and internet services

provider in the United States.

     6.         In or about 2016, Charter Communications acquired by merger Time Warner Cable

Enterprises, LLC (“Time Warner”). Prior to the merger, Time Warner also was a cable television

service provider in the United States.

     7.         Diversity jurisdiction exists between the parties in this action pursuant to 28 U.S.C.

§ 1332, and this Court has subject matter jurisdiction in this action, because the parties are citizens

of different states (RDI is a citizen of the state of Ohio and, Charter Communications is a citizen of

Delaware and/or Connecticut) and the amount in controversy exceeds $75,000, exclusive of

interest, attorneys’ fees and costs.

     8.         Personal jurisdiction exists over the parties as this action arises out of a contract

entered between RDI and Charter Communications, as successor-by-merger to Time Warner,

whereby the parties contractually agreed to a mandatory forum selection clause, setting venue

and jurisdiction in this Court.

     9.         Venue is proper in this Court pursuant to 28 U.S.C. 1391(b)(3) because this action

arises out of a contract entered between RDI and Charter Communications as successor-by-merger

to Time Warner, whereby the parties contractually agreed to a mandatory forum selection clause

setting venue and jurisdiction in this Court.



                                                   2
             Case 1:19-cv-10929 Document 1 Filed 11/26/19 Page 3 of 11




                                 GENERAL ALLEGATIONS

The Telemarketing Master Services Agreement

       10.      On or about December 1, 2014, RDI and Time Warner entered into a

Telemarketing Master Services Agreement, as amended (the “Agreement”), whereby RDI agreed

to provide certain outbound telemarketing and related services, including but not limited to call

center services for new and/or upgraded cable, internet and/or telephone services, as described in

the Agreement and any subsequent Statement of Work(s) (hereinafter, “Services and

Deliverables”), in return for which Time Warner agreed to compensate RDI in accordance with the

terms of the Agreement. 1

       11.      On or about May 18, 2016, Charter Communications acquired Time Warner by

merger, thereby becoming a party to the Agreement as successor-by-merger.

       12.      Subsequent to the merger, on or about December 21, 2016, RDI and Charter

Communications, as successor-by-merger to Time Warner, entered into a Statement of Work

effective December 22, 2016 (“Charter Statement of Work”), outlining additional specific

requirements for delivery of and payment for the Services and Deliverables. The Charter Statement

of Work is a part of and incorporated into the Agreement (the Charter Statement of Work and the

Agreement hereinafter are sometimes referred to collectively herein as the “Charter Services

Agreement”).

Reconciliation and Payment for Services and Deliverables rendered by RDI




1
  In an abundance of caution, and pursuant to Paragraph 11.7 of the Agreement, RDI is not
attaching the Agreement or any parts thereto to this Complaint. Both RDI and Charter
Communications are in possession of the Agreement, and RDI will provide a true and correct copy
of the Agreement to the Court upon request or agreement of the Parties.
                                                3
             Case 1:19-cv-10929 Document 1 Filed 11/26/19 Page 4 of 11



       13.      Pursuant to the Charter Services Agreement, RDI provided Services and

Deliverables to Charter Communications, directly or as successor-by-merger to Time Warner.

       14.      Pursuant to the Charter Services Agreement, the amount due and owing to RDI

for the sale of new and/or upgraded cable, internet and/or telephone services was based on a “Pay

for Performance Model.” Charter Statement of Work, ¶10. Payment was due to RDI upon the

installation of any new and/or upgraded services sold by RDI.

       15.      The “Pay for Performance Model” provided for the necessity of a reconciliation

process at the end of each fiscal month. Charter Statement of Work, ¶11.

       16.      Payment by Charter Communications to RDI for these Services and Deliverables

was completed as follows, pursuant to the “Pay for Performance Model” and per the parties’

customary practice:

              a.      Weekly payments were made by Charter Communications to RDI for any

                      installations completed that week. This payment is hereinafter, sometimes

                      referred to as the “Weekly Payment.” Details of the Weekly Payment,

                      including, without limitation, the specific customer accounts included by

                      Charter Communications in the Weekly Payment, were reflected in

                      Optymyze, a third-party system used by Charter Communications for

                      accounting and financial services to which both parties had access during

                      their business relationship.

              b.      At the close of each fiscal month, RDI would review Charter

                      Communications’ calculation of each Weekly Payment for inconsistencies

                      and/or inaccuracies (“RDI’s Review”). RDI’s Review was based upon the

                      following sources: (i) its own records, (ii) data entered into the Charter Sales



                                                 4
            Case 1:19-cv-10929 Document 1 Filed 11/26/19 Page 5 of 11



                      Information System 2, and (iii) data entered into Optymyze.

              c.      Upon completion of RDI’s Review, RDI would advise Charter

                      Communications of any perceived inconsistencies and/or inaccuracies in

                      any of the Weekly Payments and of additional amounts believed to be due

                      and owing by Charter Communications to RDI. As was the parties’

                      customary practice, RDI typically had one (1) week after the end of each

                      fiscal month to complete its Review and submit all disputes. In turn, Charter

                      Communications conducted its own review to verify additional monies owed

                      to RDI. The timing of Charter Communications’ response varied.

              d.      Charter Communications made an additional payment to RDI for any

                      additional monies owed to RDI pursuant to RDI’s Review, and for any days

                      that fell outside of the Weekly Payment (hereinafter, the “Reconciliation

                      Payment”). As part of the Reconciliation Payment, Charter Communications

                      used a generic code within the Charter Sales Information System to inform

                      RDI as to whether they agreed, and therefore remitted payment, or disagreed,

                      and therefore withheld payment, for each account/issue raised to Charter

                      Communications in RDI’s Review. Upon receipt of the Reconciliation

                      Payment, RDI had the option to further dispute the payment and advise of

                      any additional monies owed to it by Charter Communications.

The process described in paragraphs 16 (a) through (d) above is hereinafter sometimes collectively



2
  For each sales call made by RDI, RDI’s employees and/or agents entered the relevant sales
information into Charter Communication’s icoms and CSG system-network (collectively, the
“Charter Sales Information System”). Charter Communications then used this information to
perform the necessary installations. The date of installation was reflected in the Charter Sales
Information System, to which both parties had access during their business relationship.
                                                5
              Case 1:19-cv-10929 Document 1 Filed 11/26/19 Page 6 of 11



referred to as the “Reconciliation Process.”

Charter Communications’ Blitz Campaign

        17.     On or about May 22, 2018, the parties entered into a Campaign Addendum

Statement of Work Amendment adding a payment model to the Pay for Performance Model

reflected in Section 10 of the Charter Statement of Work (the “Campaign Addendum”). The

Campaign Addendum is a part of and incorporated into the Agreement and the Charter Statement

of Work (the Campaign Addendum, together with the Agreement and the Charter Statement of

Work are hereinafter sometimes referred to collectively as the “Charter PFP Agreement”).

        18.     The Campaign Addendum specifically provides for the terms of payment for a

“Blitz” campaign effective from May 22, 2018 through September 21, 2018, with an additional

incentive bonus effective through July 21, 2018. See Campaign Addendum.

        19.     The Campaign Addendum further states that payment to RDI by Charter

Communications for cable, telephone and/or internet services sold by RDI during this Blitz

campaign will not be paid unless and until the services remain connected for thirty (30) days post

installation. Id.

        20.     The Campaign Addendum additionally states that payout calculations will be

through Optymyze. Id.

Charter Communications Terminated the Services Agreement and Refused to Render Full
Payment to RDI for Services and Deliverables Rendered by RDI

        21.     On or about July 20, 2018, Charter Communications terminated the Charter PFP

Agreement.

        22.     The last day RDI rendered Services and Deliverables to Charter Communications

pursuant to the Charter PFP Agreement was on or about August 15, 2018.

        23.     As part of the termination of the Charter PFP Agreement, on or about August 27,

                                                6
                Case 1:19-cv-10929 Document 1 Filed 11/26/19 Page 7 of 11



2018, Charter Communications disabled RDI’s access to the Charter Sales Information System

and Optymyze.

          24.    At the time Charter Communications terminated the Charter PFP Agreement, RDI

had provided Services and Deliverables for, at least, the time period from March 1, 2018 through

August 15, 2018, for which Charter Communications had yet to render full and complete payment

to RDI.

          25.    After terminating the Charter PFP Agreement, Charter Communications refused to

render full and complete payment to RDI for Services and Deliverables rendered by RDI from, at

least, March 1, 2018 through August 15, 2018.

          26.    After terminating the Charter PFP Agreement, Charter Communications refused to

participate in the Reconciliation Process and, instead, made unilateral partial payments to RDI of

amounts it claimed were due and owing to RDI, which amounts were significantly less than

amounts that had been paid historically after going through the Reconciliation Process during the

parties’ business relationship.

          27.    Charter Communications refused to provide the back-up for its calculation of these

unilateral partial payments as dictated by the Reconciliation Process. Because Charter

Communications terminated RDI’s access to the Charter Sales Information System and Optymyze,

RDI has no way to verify the amounts Charter Communications claimed were due and owing to

RDI.

          28.    Despite repeated demands by RDI for payment, Charter Communications has

refused to pay RDI in full for the Services and Deliverables rendered by RDI, which amount is

in excess of $75,000, exclusive of interest and costs.

          29.    All conditions precedent to the maintenance of this action have been waived,



                                                 7
             Case 1:19-cv-10929 Document 1 Filed 11/26/19 Page 8 of 11



excused or otherwise satisfied.

                                   COUNT I -- BREACH OF CONTRACT

                RDI sues Charter Communications and incorporates by reference Paragraphs 1-

29 as if fully restated herein and further states:

       30.      By the terms of the Charter PFP Agreement, Charter Communications agreed to

pay RDI for services rendered in connection with that Agreement.

       31.      The Charter PFP Agreement constitutes a valid and binding contract.

       32.      RDI performed fully under the Charter PFP Agreement, having provided Services

and Deliverables in accordance therewith.

       33.      Charter Communications materially breached the Charter PFP Agreement by

refusing without legal justification to pay RDI for services RDI rendered to Charter

Communications pursuant to the Charter PFP Agreement, which amount is in excess of $75,000,

exclusive of interest and costs.

       34.      RDI has suffered damages and will continue to suffer damages as a direct and

proximate result of Charter Communications’ breach of the Services Agreement.

                             COUNT II -- UNJUST ENRICHMENT

                RDI sues Charter Communications and incorporates by reference Paragraphs 1-

29 as if fully restated herein and further states:

       35.      RDI conferred a benefit on Charter Communications by rendering services to

Charter Communications, directly and/or as successor-by-merger to Time Warner.

       36.      Specifically, and without limitation, RDI provided to Charter Communications

certain outbound telemarketing and related services, including but not limited to call center services

for new and/or upgraded cable, internet and/or telephone services.



                                                     8
             Case 1:19-cv-10929 Document 1 Filed 11/26/19 Page 9 of 11



       37.      Charter Communications requested and/or voluntarily accepted the benefit

conferred on it by RDI.

       38.      Charter Communications benefitted from the services rendered by RDI.

       39.      Charter Communications has failed and/or refused to pay RDI money it owes

RDI for the services rendered by RDI for Charter Communications.

       40.      Under the circumstances, it would be inequitable for Charter Communications

to retain the benefit that RDI has conferred upon it without paying the full value of the benefit

conferred.

       41.      Charter Communications has been unjustly enriched to RDI’s detriment, and equity

and good conscience require restitution.

       42.      The value of the benefit conferred on Charter Communications by RDI is in

excess of $75,000, exclusive of interest and costs.

       43.      As a result of Charter Communications’ failure and/or refusal to pay, RDI has been

damaged in excess of $75,000, exclusive of interest and costs.

       44.      RDI has no adequate remedy at law.

                                COUNT III – QUANTUM MERUIT

                RDI sues Charter Communications and incorporates by reference Paragraphs 1-

29 as if fully restated herein and further states:

       45.      Charter Communications engaged RDI to provide call center and telemarketing

services, as described above.

       46.      At all times relevant herein, RDI provided those services to Charter

Communications in good faith and in a professional manner.

       47.      Charter Communications accepted those services and agreed to pay for them in full.



                                                     9
               Case 1:19-cv-10929 Document 1 Filed 11/26/19 Page 10 of 11



         48.       The reasonable value of RDI’s services is in excess of $75,000, exclusive of

interest and costs, all of which has been duly demanded, but has not been paid by Charter

Communications.

         49.       RDI has no adequate remedy at law.

         WHEREFORE, Plaintiff The RDI Corporation respectfully requests this Court grant

judgment in its favor against Defendant Charter Communications, Inc., as follows:

               1. as to Count I, awarding damages in an amount to be determined at trial, plus interest,

                  costs and disbursements;

               2. as to Count II, awarding an amount to be determined at trial, plus interest, costs and

                  disbursements;

               3. as to Count III, awarding an amount to be determined at trial, plus interest, costs and

                  disbursements; and

               4. granting such other, further and difference relief as the Court deems just and proper.


Dated:         New York, New York
               November 26, 2019

                                                  Respectfully submitted,

                                                  LUPKIN PLLC



                                                          Jonathan D. Lupkin
                                                  By: ________________________________
                                                         Jonathan D. Lupkin (JL-0792)
                                                         Michael B. Smith (MS-3281)
                                                  80 Broad Street, Suite 1301
                                                  New York, NY 10004
                                                  Tel: (646) 367-2771
                                                  Fax: (646) 219-4870
                                                  jlupkin@lupkinpllc.com
                                                  msmith@lupkinpllc.com


                                                    10
               Case 1:19-cv-10929 Document 1 Filed 11/26/19 Page 11 of 11




                                         -and-

                                         STEARNS WEAVER MILLER
                                          WEISSLER ALHADEFF &
                                           SITTERSON, P.A.
                                         Craig S. Barnett (pro hac vice
                                          application forthcoming)
                                         Chelsea A. Hoff (pro hac vice
                                          application forthcoming)
                                         New River Center, Suite 2100
                                         200 East Las Olas Boulevard
                                         Ft. Lauderdale, FL 33301
                                         Tel: (954) 462-9500
                                         Fax: (954) 462-9567
                                         Email: cbarnett@stearnsweaver.com
                                                 choff@stearnsweaver.com

                                         Counsel for Plaintiff The RDI Corporation


4850-1155-7806, v. 3




                                           11
